Order entered January 29, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-01018-CV

 IN RE KEITH HARRELL, INDIVIDUALLY AND DERIVATIVELY ON
     BEHALF OF COVENANT EQUITY PARTNERS, LLC, Relator

         Original Proceeding from the 429th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 429-05710-2019

                                     ORDER
                     Before Justices Pedersen, III and Garcia

     Before the Court is relator’s November 20, 2020 petition for writ of

mandamus in which he challenges the trial court’s order denying his motion to

compel certain discovery. The Court requests that real parties in interest and

respondent file a response, if any, to the petition for writ of mandamus by

February 18, 2021.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE